DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/4/2019, 11/2/2020, and 2/23/2021 have been acknowledged.	
Status of Application
Claims 1-20 are pending. Claims 9 and 14-20 have been previously withdrawn do to an election of Species received on 11/2/2020. Claims 1-13 have been amended. Claims 1 and 3 are the independent claims. Claims 1-8, and 10-13 have been examined. This Final Office Action is in response to the “Amendments and Remarks” received on 2/23/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 2/23/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections for claims 1-8 and 10-13 under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were 
However, in response to the “Amendments” new claim rejections under 35 U.S.C. § 112 (b) have been made.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 states “if the second seat can be returned to the initial position with the first seat in the second position” and this limitation is unclear. Does this mean that if the seat can “ever” be returned, if it needs to be returned now, what are the metes and bounds? Further, if determining locations of users of multiple seats, that requires multiple seats to be moved, as D’Eramo discloses, the second seat might be needed by a user as well, thus moved anyway, thus reading on Claim 1. Further, since this is merely a determination step with terms such as “if” and “can be” and nothing is actually being carried out, merely a calculation of locations and possible movements, would read on this claim. As currently presented, the metes and bounds of this claim are unclear and thus indefinite. The Office suggests removing the language such as “if” and “can be” and further requiring control, rather than merely not required determinations. The Office is going to interpret this as any knowledge of the chair locations, possible blocking, and controls based on such, as reading on these claims. Appropriate action is required.
Claim 3 states “determine if the second seat can be moved to a secondary position that the proposed movement path does not cross” and there are multiple issues with this limitation. First, terms such as “can be” render the claim indefinite, as does this need to happen, could it happen with force, or is this just a possibility? Second, there appears to be just a determination that is not used again in the claim. In this step a determination is made if a second seat can be moved”… but later the claim states determine a final movement for the first seat? Does it even matter if the second seat “can be” moved or not? For example, what is done with this determination and how 
Claims 2, 4-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D’Eramo et al. (United States Patent Publication 2020/0047641).
With respect to Claim 1:  While D’Eramo discloses “A seat assembly, comprising: a first seat” [D’Eramo, ¶ 0107-113, 0127-0130, and 0135 and Figures 2, 5, and 6]; 

“one or more sensor assemblies” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“and an electronic control unit connected to the one or more sensors assemblies” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“wherein the one or more sensor assemblies are configured to provide information about a first position of the first seat to the electronic control unit” [D’Eramo, ¶ 0081, 0096-0097, 0099, 0104, 0157 and 0174-0177];
“the electronic control unit is configured to receive a requested second position of the first seat” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“and the electronic control unit is configured to automatically move the first seat to the second position automatically moving the first seat to the second position includes automatically moving the second seat from an initial position to a secondary position” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“and the electronic control unit is configured to determine if the second seat can be returned to the initial position with the first seat in the second position” [D’Eramo, ¶ 0107-113, 0127-0130, and 0135].
With respect to Claim 6: Yamada discloses “The seat assembly of claim 1, wherein the electronic control unit is configured to analyze information from the 
With respect to Claim 7: Yamada discloses “The seat assembly of claim 1, wherein the one or more sensor assemblies include a first proximity sensor of the first seat and a second proximity sensor of the second seat” [D’Eramo, ¶ 0081, 0096-0097, 0099, 0104, 0157 and 0174-0177].
With respect to Claim 12:  D’Eramo discloses “The seat assembly of claim 1, wherein the one or more sensor assemblies includes a camera, a proximity sensor, and an occupancy sensor; and the electronic control unit is configured to create a three-dimensional map of the seat assembly based on information from the one or more sensor assemblies” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181].
With respect to Claim 3:  D’Eramo discloses “A seat assembly, comprising: a first seat” [D’Eramo, ¶ 0107-113, 0127-0130, and 0135 and Figures 2, 5, and 6]; 
“a second seat” [D’Eramo, ¶ 0107-113, 0127-0130, and 0135 and Figures 2, 5, and 6]; 
“one or more sensor assemblies” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“and an electronic control unit connected to the one or more sensors assemblies” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 

“wherein the electronic control unit is configured to receive a requested second position of the first seat” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“determine a proposed movement path of the first seat from the first position to the second position according to information from the one or more sensor assemblies” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“determine if the second seat can be moved to a secondary position that the proposed movement path does not cross” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“determine a final movement path of the first seat from the first position to the second position” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181]; 
“and move the first seat to the second position via the final movement path” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181].
With respect to Claim 4:  D’Eramo discloses “The seat assembly of claim 3, wherein the movement path does not cross with the secondary position of the second seat” [D’Eramo, ¶ 0054-0055, and 0141-0164].
Office Note: The Office is interpreting “cross” as any type of blocking, collision, avoidance…
With respect to Claim 8:  D’Eramo discloses “The seat assembly of claim 3, wherein if the electronic control unit determines that the second seat can be .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 10 is rejected under 35 USC 103 as being unpatentable over D’Eramo et al. (United States Patent Publication 2020/0047641) in view of Wang et al. (United States Patent Publication 2016/0379631).
With respect to Claim 10: While D’Eramo discloses “The seat assembly of claim 1, wherein the electronic control unit is configured to move the seats” [D’Eramo, ¶ 0037, 0081, 0096-0097, 0099, 0141-0164 and 0181].];
D’Eramo does not specifically state providing warnings.
Wang, which is also a seat controls system that moves seats, teaches “provide a warning to an occupant if the requested second position cannot be reached” [Wang, ¶ 0033-0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the invention of D’Eramo to not only move seats around a vehicle based on sensors data and users locations as D’Eramo discloses but to also warn users when seats will not function as desired as taught by Wang with a motivation of creating a more robust system that accounts for limitations in the seats and the current environment [Wang, ¶ 0033-0034]. Additionally, the claimed invention is merely a combination of old, well known elements such as seat control within autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the .
Claim Objections
Claim 2, 5, 11, and 13 are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669